Title: To James Madison from Charles Pinckney, 10 February 1806
From: Pinckney, Charles
To: Madison, James


                    
                        
                            Dear Sir
                            In Charleston February 10: 1806
                        
                        I had the pleasure of dropping you a line lately & I now send another acquainting you of my safe arrival in this City after a long & the latter part of it very boisterous passage in a Danish Ship I found at Lisbon. I found my Children all I could expect or wish but I soon saw my long absence had extremely injured my affairs, & if my Estate had not been a very large & one of the most productive ones in the country I do not know what might have been the consequence. I am now busily employed in endeavouring to repair the losses occasioned by my absence so as to enable me to go

on to the northward in the Spring & to pay my respects to the President at which time I will bring my accounts with me—it may be a little late in the Spring for as I have been absent five summers my friends fear the first summer here may treat me as a stranger & think it is best for me to be at the Northward & in the high country the first summer, so that by coming a little late, say June, I answer two ends seeing the President & yourself & avoiding the summer here.
                        All Charleston & the country too are sorry Mr Freneau is not appointed Collector, but I tell him it is own fault & that I am sure had the President known he would have accepted, he would have had the preference.
                        I enclose you my account continued up to 25 October inclusive the day I took leave & ended my mission.
                        The one I sent you & the enclosed are sent as sketches only of what I think ought to be allowed me, but as I told you before Money is no object with me & you shall settle it as You think proper & liberal when I arrive.
                        Notwithstanding the unfortunate differences occasioned by our claims & acts respecting what the Spaniards call Florida & the french claims, I was no less astonished than pleased at the affectionate & more than polite manner in which the King & Queen took leave of me & particularly Mr. Cevallos whose manner was to use the same word again particularly affectionate & impressive. Mr Erving was present—this convinced me as I always wrote you that they knew, that although I had been obliged to be a little more firm or severe with them than was agreeable to my natural inclination, yet that the language he held of “Our government having been guilty of insult & outrage & that it had lessened its character” (which were his words) would have justified me & perhaps by the law of Nations called upon me immediately to quit the Court & that by not doing so I had prevented what would have taken place among many other nations after such a direct affront, that is either a rupture or a suspension of intercourse. I took leave in a manner to avoid the sending me the usual present—& should they notwithstanding, which may be the case, send it out to You, please have it returned to the Spanish Court in a manner not to give offence. Please present me always affectionately & respectfully to the President & our friends at Washington & believe me dear sir with regard & Esteem Yours Truly
                        
                            Charles Pinckney
                        
                    
                    
                        Since my return many of my republican Friends of influence wish to make me the next Governeur, but I am so tired of public business & feel so hap⟨py⟩ ⟨in t⟩he Bosom of my Country & friends that I feel […] other desire of Office unless indeed the Country should be involved in difficulties, & then it is the duty of every one to be ready in any office his Country may assign him.
                    
                 